El Juez Presidente Se. del Tono,
emitió la opinión del tribunal.
En este pleito, seguido por N. Santini y Co. contra Ni-colás Polanco, se dictó sentencia condenando al demandado a pagar al demandante cierta suma de dinero, ordenándose ál márshal que la satisfaciera del importe de cierta sentencia que el demandado babía obtenido a sn favor en nn pleito se-guido contra los Barones G-offinet. La sentencia se dictó el 21 de noviembre de 1921, basándose en una estipulación de las partes que, en lo pertinente, dice:
“II. Que las partes aquí comparecientes, por medio de sus abo-gados que suscriben, con el fin de llegar a un arreglo amistoso y evitar la continuación de este pleito, han convenido en someter la cuestión a la consideración del tribunal en el sentido de que se dicte sentencia condenando al demandado a pagar a la demandante la suma de cuatro mil veinte .dollars con cincuenta y siete centavos de principal, seiscientos ochenta y tres dollars con cuarenta cem tavos por el concepto de intereses desde el 31 de mayo de 1920 hasta el 31 de octubre del corriente año y cien dollars para el pago de honorarios de abogado.
“III. Asimismo han convenido que las sumas antes menciona-das por el concepto de principal, intereses y honorarios de abo-gado sean satisfechas del importe de la sentencia obtenida por el demandado Nicolás Polanco y Santiago a su favor en el caso seguido contra los Barones G-offinet y la cual sentencia se halla en trámites de ejecución.”
El 4 ele enero de 1922 la sociedad demandante fundándose en que babía transcurrido más de un mes sin que se hiciera' efectiva la sentencia en la forma en- la misma expresada, so1' licitó de la corte que ordenara su ejecución en otros bienes *888del demandado. “Como se pide” acordó la corte pero luego, el 20 de enero de 1922, después de oir a las partes, reconsi-deró su resolución y sostuvo que la demandante había que-dado obligada por la estipulación a esperar a que la. senten-cia en el caso de Polane'o contra Goffinet se ejecutara.
■ ■ “Cualquier materia,” dijo la corte de distrito, “que en-vuelva los derechos individuales de las partes en un pleito puede ser objeto dé estipulación entre las mismas, pudiendo estipularse con respecto a la sentencia y su efectividad. Una estipulación tiene la fuerza de un contrato, no sólo entre las partes si no también entre ellas y la corte, y entendemos en el presente caso que la demandante, por su estipulación base de la sentencia, quedó impedida de ejecutarla hasta tanto el márshal hiciera efectiva la dictada en el otro pleito. Véase Keys v. Warner, 45 Cal. 60; 36 Cyc. 1279, 1298, y 25 R. C. L. 1095-1108.”
Meses después, el 6 de septiembre de 1922, la demandante insistió en su anterior petición alegando que en otro pleito seguido por Goffinet contra Polanco por vía de aseguramiento de la sentencia se había ordenado al márshal que no hiciera efectivo el fallo obtenido por Polanco contra Goffinet con cuyo importe debía satisfacerse la sentencia de N. Santini y Oía. y la corte, el 14 de noviembre de 1922, resolvió lo que sigue:
“Habiendo quedado obligada la parte demandante por la esti-pulación a esperar a que la sentencia en el caso de Polanco v. Goffinet et al. se ejecutara por el márshal para de ella hacerse entonces efectiva la sentencia en el presente pleito, bajo cuya base se dictó ésta, y no habiéndose demostrado que el estado de derecho creado por la sentencia hubiera cambiado, y por los fundamentos de la resolución de esta corte de 20 de enero de 1922, deniega la moción de la demandante para que se ordene la ejecución de la sentencia dé 21 de noviembre de 1921; sin especial condena de costas.”
■ Contra esta última resolución es que se ha interpuesto *889•este recurso. La primera, o sea la de 20 dé enero de 1922, fné consentida y en la segunda como liemos visto sostiene la ■eorte que no se lia. demostrado “que el estado de derecho creado por la sentencia hubiera cambiado.”
Examinada la transcripción se encuentra que no forma parte de ella la orden que se dice que fue librada, en el caso -de Goffinet contra Polanco, y siendo ello así, no estamos en condiciones de decidir si dicha orden fné o no suficiente para alterar el estado de derecho creado por la estipulación de las partes, la sentencia de noviembre 21, 1921 y la resolución de •enero 20, 1922.
JSTo se ha destruido la presunción de justa y correcta que tiene la orden apelada y el recurso, en tal virtud, debe ser declarado sin lugar.

Confirmada lá resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.